Citation Nr: 1543135	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  08-13 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bleeding gums, including due to an undiagnosed illness.

2.  Entitlement to service connection for a multiple-joint disorder, including due to an undiagnosed illness.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for a low back disorder.

5.  Entitlement to service connection for sleep apnea, claimed as a sleep disorder. 

6.  Entitlement to service connection for left wrist carpal tunnel syndrome (CTS), claimed as a left wrist disorder.

7.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and his Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty (AD) from November 1990 to July 1991, including in Southwest Asia in support of Operation Desert Shield/Desert Storm.  He also had additional service in the Army National Guard, so presumably at times on active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).  

He appealed to the Board of Veterans' Appeals (Board/BVA) from February 2006 and December 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2010, in support of these claims, the Veteran testified at a hearing at the RO before a local Decision Review Officer (DRO); a transcript of the proceeding is of record.

In March 2013, the Board remanded the claims so the Veteran could have an additional hearing - this time, however, before a Veterans Law Judge (VLJ) of the Board.  He had this additional hearing in February 2014 (Travel Board hearing) before the undersigned VLJ.  Both the Veteran and his wife provided testimony.  A transcript of this additional hearing also is of record.  At the conclusion of the hearing, the presiding VLJ ordered the record held open for an additional 30 days to give the Veteran time to obtain and submit additional supporting evidence.  See Haney v. Nicholson, 20 Vet. App. 301 (2006).

The Board has since, in June 2014, again remanded these claims for still additional development.

Other claims of entitlement to increased disability evaluations for arthritis of the right ankle and tinnitus have been raised by the record and were noted in the Board's March 2013 and June 2014 remands, but still have not been initially adjudicated by the RO/Appeals Management Center (AMC) as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these other claims so is again referring them to the AOJ for appropriate action.  

Regrettably, the Board must yet again REMAND the claims that are currently at issue to the AOJ because still further development is required.


REMAND

In the most recent June 2014 Board remand the Veteran was to be afforded VA compensation examinations, including especially for medical nexus opinions regarding etiology of these claimed conditions, particularly in terms of their purported relationship with his military service.  

The Board ordered that the Veteran be afforded a VA audiological examination for the examiner to comment on whether the Veteran's hearing loss is related or attributable to his active military service from November 1990 to July 1991 or initially manifested to a compensable degree within the initial post-service year.  The examiner's attention was drawn specifically to the Veteran's reports of exposure to helicopter noise in service.  The Veteran resultantly had this requested VA medical examination in September 2014.  The examiner rendered an opinion regarding the Veteran's hearing loss but did not comment on whether the hearing loss had manifested to a compensable degree within one year of his separation from service (i.e., during the grace period following service allowing for presumption the hearing loss, if sensorineural, was incurred in service).  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 U.S.C.A. §§ 3.307, 3.309(a) (2015).  That said, presumptive service connection does not apply to claims predicated on ACDUTRA and INACDUTRA service, only instead AD.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991); Smith v. Shinseki, 24 Vet. App. 40 (2010).  In any event, the Board finds the examination inadequate.  It is incumbent on the Board in this circumstance to correct this deficiency by obtaining all necessary additional comment.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA endeavors to provide an examination for a service-connection claim, even if not statutorily obligated to, it must ensure the examination is adequate, else, notify the Veteran why such an examination will not or cannot be provided).  See also 38 C.F.R. § 4.2 (2015).

The Board also ordered that the Veteran be afforded an appropriate examination for an opinion regarding the nature and etiology of his claimed bleeding gums and multiple-joint disorder.  He also had this examination in September 2014.  The examiner did not however provide any opinion regarding the Veteran's reported bleeding gums or multiple-joint disorder, so this examination also is inadequate and must be supplemented.

As well, the Board ordered that the Veteran be afforded an appropriate examination for an opinion regarding the nature and etiology of his left wrist carpal tunnel syndrome (CTS) and sleep disorder, diagnosed as sleep apnea.  And he also had that examination in September 2014.  The examiner indicated there is no documentation in the service treatment records (STRs) supporting these claims.  The examiner consequently concluded it is less likely than not the Veteran's claims for left wrist CTS and sleep apnea are secondary to his service.  The examiner then went on to indicate the Veteran had diagnosable condition with an unexplained etiology.  But as the examiner based the opinion solely on the lack of evidence of the conditions in service, the Board finds the examination inadequate.

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records (so including STRs).  In other words, the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  That said, the Federal Circuit Court also has pointed out that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

Still, though, one must also recognize that a Veteran is competent to report not only what occurred in service, but also symptoms, treatment, and medical diagnoses occurring immediately following his separation from service, because testimony regarding first-hand knowledge of a factual matter is competent.  See, e.g., Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (holding that lay testimony can be competent and sufficient to establish a diagnosis in the following circumstances:  (1) when the condition is simple, such as a broken leg, as opposed to when the condition is more complex, such as a form of cancer; (2) when the layperson is reporting a contemporaneous medical diagnosis, or; (3) when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge); Barr, 21 Vet. App. at 309 (holding that lay testimony is competent as to matters capable of lay observation).  The Board inevitably will have to assess the credibility of the Veteran's lay testimony concerning this, so not just his competency, in determining the ultimate probative value of his lay testimony.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

The Board additionally directed that the Veteran be afforded an appropriate examination for an opinion regarding the nature and etiology of his diabetes mellitus and low back condition.  He also had this examination in September 2014.  The examiner observed there is no documentation in the STRs supporting the Veteran's claims.  The examiner thus concluded it is less likely than not the Veteran's claims for diabetes and low back disorder are secondary to his service.  The examiner then went on to state that the Veteran had diagnosable condition with an unexplained etiology.  But just as before, the examiner did not comment on whether either of these disabilities manifested to a compensable level within one year of the Veteran's separation from service (i.e., during the presumptive period), and predicated the opinion solely on the lack of evidence of the conditions in service.  As such, the Board also finds this examination inadequate.

The Veteran's representative has argued that the Veteran's sleep apnea is due to and/or aggravated by his service-connected respiratory condition.  The Veteran's representative further alleges that development needs to be accomplished to determine whether the Veteran's service-connected headaches and hypertension are symptoms or manifestations of his sleep apnea.  So medical comment also is being requested concerning these other alleged possibilities.

Moreover, as the claims are being remanded for further development, the RO/AMC will have opportunity to obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran dated since March 2015.  38 C.F.R. § 3.159 (2015).


Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran dated since March 2015, if relevant to these claims at issue.

2.  Upon receipt of all additional records, return the file to the examiner who performed the September 2014 VA audiological evaluation for further medical comment on the likelihood (very likely, as likely as not, or unlikely) that the Veteran's left ear sensorineural hearing loss is related or attributable to his active military service from November 1990 to July 1991, or initially manifested to the required minimum compensable degree of at least 10-percent disabling within the initial post-service year, so by July 1992, to alternatively warrant presuming it was incurred during his service.  If the examiner is unavailable to provide this necessary further comment or in the event the examiner determines that further examination of the Veteran is required, then schedule this additional examination.

When providing this addendum opinion, the commenting audiologist must consider that the Veteran's exposure to loud noise and resultant auditory injury (acoustic trauma) is established by virtue of his Military Occupational Specialty (MOS) as a petroleum supply specialist, involving as it did the refueling of machinery and aircrafts, especially on "hot" helicopter refueling missions.  Service connection also, at least partly as a consequence, has been granted for tinnitus (ringing in his ears).

The examiner must discuss the underlying basis of the opinion, whether favorable or unfavorable to the claim, based on the findings on examination and information obtained from additional review of the record, if necessary citing to specific evidence in the file supporting conclusions.  The examiner must review the entire claims file; however, the examiner's attention is specifically drawn to the following:

* The Veteran's 1980 audiogram showing abnormal hearing at 500 Hertz and 2000 Hertz in the left ear;

* The Veteran's July 1984 retention audiogram showing abnormal hearing at 1000 Hertz in the left ear;

* The Veteran's March 1988 Reserve Service retention audiogram showing normal auditory thresholds bilaterally;

* His August 2008 VA audiology consult reflecting a diagnosis of bilateral sensorineural hearing loss and noting that "standard audiometric procedures indicate a hearing loss that is greater than a normal age-related hearing loss";

* The Veteran's June 2010 testimony before the DRO and his February 2014 Board hearing testimony, during which he describes the nature and extent of his hazardous in-service noise exposure to helicopter noise during his "hot" refueling missions, as well as the onset of his hearing loss shortly after his discharge coinciding with his initial diagnosis of hearing loss by his post-service employer; and

*The March 2012 VA audiological examination, which, despite finding the Veteran's hearing loss to be less likely than not related to his AD, noted with regards to his tinnitus that "[w]hile hearing was within normal limits for disability purposes at the right ear on the June 1991 examination, an increase in high frequency thresholds was noted compared to earlier exams.  Given this, given its reported time of onset, and given the nature of the veteran's duties in service, it can be stated that the veteran's tinnitus is at least as likely as not due to military noise exposure."

The term "as likely as not" means at least 50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner must provide a complete rationale for all opinions stated.

3.  Return the file to the examiner who performed the September 2014 VA examination for preparation of an addendum assessing the nature and etiology of the Veteran's claimed bleeding gums and multiple-joint disorder.  If the examiner is unavailable or in the event the examiner determines that further examination of the Veteran is necessary, the Veteran should be scheduled for an appropriate VA medical examination.  Inform the examiner of the dates during which the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.

The entire claims file, including a complete copy of this REMAND, must be made available to the examiner prior to the examination for review of the pertinent medical and other histories, and the examiner must note in the examination report that the evidence in the claims file has been reviewed.

After reviewing the file and examining the Veteran, and based on this service in the Southwest Asia theater of operations during the Persian Gulf War, as well as the Veteran's other service, the examiner is requested to provide an opinion as to the following:

(a)  The likelihood (very likely, as likely as not, or unlikely) that the Veteran has any disability characterized by bleeding gums and/or whether his reported bleeding gums are a manifestation of an undiagnosed illness or medically unexplained chronic multi-symptom illness associated with his Persian Gulf War service under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  If the examiner finds that the Veteran does not have bleeding gums, a complete explanation must be provided; and 

(b)  The likelihood (very likely, as likely as not, or unlikely) that the Veteran has any disability characterized by a multiple joint disorder and/or whether his reported a multiple joint disorder is a manifestation of an undiagnosed illness or medically unexplained chronic multi-symptom illness associated with his Persian Gulf War service under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  If the examiner finds that the Veteran does not have a multiple joint disorder, a complete explanation must be provided.

If by history, physical examination and laboratory testing these bleeding gums and/or multiple joint disorder cannot be attributed to a known clinical diagnosis, then the examiner must indicate the likelihood (very likely, as likely as not, or unlikely) that an undiagnosed illness characterized by headaches, bleeding gums, and/or a multiple joint disorder became manifest during the Veteran's service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  

The examiner must discuss the underlying basis of the opinion, whether favorable or unfavorable to these claims, based on the findings on examination and information obtained from review of the record, if necessary citing to specific evidence in the file supporting conclusions.  The examiner must review the entire claims file; however, the examiner's attention is specifically drawn to the following:

*  A June 1991 report of medical history in which the Veteran stated that he was "in poor health" and noted having swollen and painful joints; and 

* The Veteran's June 2010 testimony before the DRO and his February 2014 Board hearing testimony, during which he described the nature and extent of his current symptomatology, as well as to the onset and duration of his bleeding gums and painful joints.

The term "as likely as not" means at least 50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner must provide a complete rationale for all opinions stated.

4.  Return the file to the examiner who performed the September 2014 VA respiratory examination for preparation of an addendum assessing the nature and etiology of the Veteran's sleep disorder, diagnosed as sleep apnea.  If the examiner is unavailable or in the event the examiner determines that further examination of the Veteran is necessary, the Veteran should be scheduled for an appropriate VA medical examination.  

The entire claims file, including a complete copy of this REMAND, must be made available to the examiner prior to the examination for review of the pertinent medical and other histories, and the examiner must note in the examination report that the evidence in the claims file has been reviewed.

After reviewing the file and examining the Veteran, the examiner is requested to provide an opinion as to the following:

The likelihood (very likely, as likely as not, or unlikely) that any diagnosed sleep disorder, including especially sleep apnea, is related or attributable to the Veteran's active military service, including his in-service exposure to smoke and potential exposure to nerve agents.

The examiner must also render an opinion regarding whether it is at least as likely as not that any sleep apnea found to exists is being chronically (permanently) aggravated by the Veteran's service-connected respiratory condition.

The examiner should additionally comment on whether the Veteran's headaches and hypertension represent symptoms or manifestation of any sleep apnea found to be present.

The examiner must discuss the underlying basis of the opinions, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record, if necessary citing to specific evidence in the file supporting conclusions.  The examiner must review the entire claims file; however, the examiner's attention is specifically drawn to the following:

*  A May 1991 service treatment record reflecting the Veteran's complaints of difficulty breathing and the Veteran's report that he "was in Kuwait breathing smoke from fires" and that "discharge from [his] nose is black-brown from fires";

*  A July 1997 letter from the Office of the Secretary of Defense stating that, based on the location of his unit in March 1991, he may have been exposed to "a very low level of" the nerve agents sarin and cyclosarin;

*  VA Pulmonary Treatment Records dated from October 2007 to November 2007 reflecting a November 2007 diagnosis of obstructive sleep apnea following a VA sleep study, and a diagnosis of COPD in October 2007;

*The Veteran's June 2010 testimony before the DRO and his February 2014 Board hearing testimony, during which he described his exposure to smoke and the resulting breathing problems, as well as his current respiratory symptoms and sleep apnea manifestations.

The term "as likely as not" means at least 50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner must provide a complete rationale for all opinions stated.

5.  Return the file to the examiner who performed the September 2014 VA compensation examinations for preparation of an addendum addressing the nature and etiology of the Veteran's diabetes mellitus, left wrist CTS, and low back condition.  If the examiner is unavailable or in the event the examiner determines that further examination of the Veteran is necessary, the Veteran should be scheduled for an appropriate VA medical examination.  

The entire claims file, including a complete copy of this REMAND, must be made available to each examiner prior to the examination for review of the pertinent medical and other histories, and the examiner must note in the examination report that the evidence in the claims file has been reviewed.  Also, all necessary diagnostic testing and evaluation should be performed.

Following examination of the Veteran and review of the claims file, the examiners should provide opinions as to the following:

(a)  the likelihood (very likely, as likely as not, or unlikely) that any current diabetes mellitus incepted during the Veteran's active military service from November 1990 to July 1991, or alternatively manifested to the required minimum compensable degree of at least 10-percent disabling within the initial post-service year, so by July 1992, or is otherwise related to any disease, event, or injury during his service (to include his in-service exposure to smoke and potential exposure to the nerve agents sarin and cyclosarin).  

(b) the likelihood (very likely, as likely as not, or unlikely) that any disorder currently involving or affecting the Veteran's left wrist, including his diagnosed carpal tunnel syndrome, incepted during his active military service from November 1990 to July 1991 (including when considering the service treatment records reflecting complaints of and treatment for a left wrist injury) or is otherwise related or attributable to any disease, event, or injury during his service.

(c) the likelihood (very likely, as likely as not, or unlikely) that any disorder currently involving or affecting the Veteran's low back incepted during his active military service from November 1990 to July 1991 or is otherwise related or attributable to any disease, event, or injury during his service (including the Veteran's reported fall from a tanker during his active duty).

The examiner must provide comprehensive reports of their findings, including the underlying basis of the opinion, whether favorable or unfavorable, if necessary citing the objective medical findings and specific evidence of record.

The term "as likely as not" means at least 50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner must provide a complete rationale for all opinions stated.

6.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

